United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2429
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                      George Corbett, also known as Little G

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                            Submitted: January 22, 2016
                              Filed: January 27, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      George Corbett appeals after the district court1 denied him a sentence reduction
under 18 U.S.C. § 3582(c)(2). In declining to reduce Corbett’s sentence, the district

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
court found that a reduction was not warranted in light of his lengthy criminal history,
the likelihood of recidivism, and the risk to public safety presented by his prison
conduct. We conclude that there is no basis for reversal, as the district court’s finding
that a reduction was not warranted was not an abuse of discretion. See Dillon v.
United States, 560 U.S. 817, 827 (2010) (§ 3582(c) authorizes district court to reduce
sentence by applying amended Guidelines range as it if were in effect at time of
original sentencing, and leaving all other Guidelines determinations intact as
previously determined); United States v. Long, 757 F.3d 762, 763 (8th Cir. 2014) (de
novo review of whether § 3582(c)(2) authorizes modification, and abuse-of-discretion
review of decision whether to grant authorized § 3582(c)(2) modification). The
judgment is affirmed, see 8th Cir. R. 47B, and counsel’s motion to withdraw is
granted.
                        ______________________________




                                          -2-